El Juez Asociado Señor Rebollo López
emitió la opinión del Tribunal.
El 8 de mayo de 2000 el Departamento de la Familia, por conducto de uno de los funcionarios adscritos al Pro-grama de Emergencias Sociales, la Sra. Brenda Serrano, removió a la menor de edad, M.P.G., de la custodia de sus padres, la Sra. Longina García Gómez y el Sr. Filibert Pacheco Tuttle, en conformidad con las disposiciones de la Ley Núm. 342 de 16 de diciembre de 1999, conocida como Ley para el Amparo a Menores en el Siglo XXI, 8 L.P.R.A. sec. 441 et seq. (ed. 2001).(1)
*806La remoción hecha por el Departamento de la Familia se fundamentó en una confidencia recibida, en la cual se le imputaba a los recurridos estar maltratando emocional-mente a su hija menor, en estado de embarazo, en relación con lo cual, alegadamente, sus padres tenían planificado llevarla a California para que se le practicara un aborto.
Al día siguiente, el 9 de mayo de 2000, la funcionaria del Departamento de la Familia instó ante un magistrado del Tribunal Municipal de San Juan la correspondiente peti-ción de remoción de custodia. El tribunal ordenó que la menor fuera puesta bajo la custodia del Departamento de la Familia.
Estando bajo la custodia del Departamento de la Fami-lia, la menor se evadió del hogar sustituto en que fue ubicada. Esta situación provocó que la vista de ratificación de custodia fuera suspendida en varias ocasiones, hasta que pasados varios días, finalmente se localizó a la menor. Luego de ello, la vista de ratificación de custodia fue cele-brada el 14 de junio de 2000 en el Tribunal de Primera Instancia. En esta vista las partes presentaron prueba, en la que declararon la madre de la menor, Sra. Longina Gar-cía Gómez, los funcionarios del Departamento de la Fami-lia y la propia menor.
Luego de presentada la prueba, el Tribunal de Primera Instancia determinó que no existía evidencia de maltrato físico o emocional, de que la menor estuviera embarazada y, en consecuencia, de que los padres hubiesen planificado trasladarla a California para que se le practicara un aborto. El Tribunal de Primera Instancia dictó sentencia mediante la cual ordenó al Departamento de la Familia que entregara la menor a sus padres.
Con motivo de los hechos antes relatados, la Sra. Lon-gina García Gómez y el Sr. Filibert Pacheco Tuttle, padres de la menor, presentaron ante el Tribunal de Primera Ins-tancia, Sala Superior de Caguas, una demanda civil sobre daños y perjuicios contra el Estado Libre Asociado de *807Puerto Rico, el Departamento de la Familia, el Programa de Emergencia Social y la técnica de Emergencia Social, la Sra. Brenda Serrano. En la demanda, los recurridos le im-putaron negligencia a la señora Serrano por no haber co-rroborado la confidencia sobre el alegado maltrato y por proceder, sin más, a remover a su hija menor de edad del hogar de sus padres. Además, alegaron que el Departa-mento de la Familia no ejerció la diligencia y responsabili-dad requeridas en la supervisión del hogar sustituto en que la menor se encontraba, lo que dio lugar a que se eva-diera de éste. Por último, los demandantes alegaron que la remoción ilegal y el desconocimiento del paradero de su hija, al evadirse ésta del hogar donde fue ubicada, les causó una intensa angustia, tensión mental y miedo de que su hija pudiese sufrir grave daño corporal y hasta la muerte, “dada la alta incidencia criminal que sacude el país”. Fundamentaron su reclamación en los Arts. 1802 y 1803 del Código Civil de Puerto Rico, 31 L.P.R.A. secs. 5141-5142.
Luego de varios incidentes procesales, ambas partes presentaron unas mociones para que se dictara sentencia sumaria. El Tribunal de Primera Instancia acogió la mo-ción de la parte demandada como una moción de desesti-mación y procedió a desestimar, con perjuicio, la demanda fundamentando su decisión en que en nuestra jurisdicción, como regla general, no existe una acción en daños y perjui-cios como consecuencia de un pleito civil. Reconoció dicho foro que, a modo de excepción, se reconoce una acción por daños y pexjuicios por persecución maliciosa cuando los he-chos del caso revelan circunstancias extremas en que se acosa al demandante con pleitos injustificados e institui-dos maliciosamente. Concluyó que, como no hubo malicia de parte de los demandados, los demandantes carecían de una causa de acción por daños y perjuicios en su contra.
Inconformes con la sentencia, los demandantes presen-taron el 29 de julio de 2002 un recurso de apelación ante el *808Tribunal de Apelaciones. En síntesis, alegaron que erró el Tribunal de Primera Instancia al desestimar la demanda aplicando erróneamente jurisprudencia distinguible del caso de autos. Conforme a ello, adujeron que el Tribunal de Primera Instancia erró al no reconocerle una causa de ac-ción bajo las disposiciones estatutarias vigentes.
El Tribunal de Apelaciones dictó sentencia revocatoria y devolvió el caso al foro de instancia para la continuación de los procedimientos. El foro apelativo intermedio resolvió que, aunque la referida Ley Núm. 342 confería inmunidad contra cualquier reclamación civil o procedimiento criminal a favor de los funcionarios que promovieran una acción a su amparo, nada en esta ley disponía que no se pudiera reclamar del Estado Libre Asociado de Puerto Rico cuando dichos funcionarios actuaran negligentemente en el des-cargo de sus funciones oficiales. En consecuencia, deter-minó que los aquí recurridos en este caso tienen una causa de acción por daños y perjuicios en contra del Estado Libre Asociado de Puerto Rico. Asimismo, resolvió que el Tribunal de Primera Instancia erró al aplicar al caso la jurispru-dencia aludida en su sentencia para fundamentar la des-estimación debido a que el procedimiento utilizado por el Departamento de la Familia era sui géneris y no un pleito civil en conformidad con la Ley Núm. 342, ante, por lo que no aplicaba la doctrina de persecución maliciosa.
El Estado Libre Asociado acudió ante este Tribunal —vía recurso de certiorari— alegando que el foro apelativo intermedio incidió al resolver que una acción de remoción de menores bajo la Ley Núm. 342, según enmendada, ante, no es un pleito civil y que resulta procedente una acción de daños y perjuicios como consecuencia de dicho pleito cuando se alega que los funcionarios del Estado Libre Aso-ciado de Puerto Rico han actuado negligentemente. El pe-ticionario señaló, además, que en este caso no procede la acción en daños y perjuicios bajo la Ley de Reclamaciones y Demandas contra el Estado, porque la Ley Núm. 342, ante, *809le concede inmunidad a los funcionarios que actúen de buena fe.
Expedimos el recurso solicitado. Contando con la com-parecencia de ambas partes y estando en posición de resolver, procedemos a hacerlo.
HH
El Art. 1802 del Código Civil, ante, dispone que
[e]l que por acción u omisión causa daño a otro, intervi-niendo culpa o negligencia, está obligado a reparar el daño causado. La imprudencia concurrente del perjudicado no exime de responsabilidad, pero conlleva la reducción de la indemnización.
En reiteradas ocasiones hemos tenido oportunidad de interpretar la referida disposición estatutaria(2) Sobre este tema, hemos sido enfáticos al indicar que para que exista responsabilidad bajo este precepto, es necesario: (i) que ocurra un daño; (ii) que haya una acción u omisión culposa o negligente, y (iii) que exista una relación causal entre el daño y la conducta culposa o negligente. Toro Aponte v. E.L.A., 142 D.P.R. 464 (1997).
Del mismo modo, hemos indicado que el Art. 1802 del Código Civil, ante, "se enuncia ‘en forma general y sin concretarse a determinados tipos de infracción’, lo que presupone una norma genérica que nos prohíbe causar daño a otro mediante conducta, ya sea activa, ya pasiva”. (Escolios y énfasis suprimidos.) Soc. Gananciales v. G. Padín Co., Inc., 117 D.P.R. 94, 105 (1986). El concepto de culpa recogido en el Art. 1802, ante, es infinitamente abarcador, tanto como lo pueda ser la conducta humana. Pérez Vda. *810Muñiz v. Criado, 151 D.P.R. 355 (2000); Reyes v. Sucn. Sánchez Soto, 98 D.P.R. 305 (1970).
Por otro lado, la persecución maliciosa o uso injustificado de los procedimientos legales constituye la presentación maliciosa y sin causa de acción probable, de un proceso criminal o civil contra una persona, que produce daños a ésta. H.M. Brau del Toro, Los daños y perjuicios extracontractuales en Puerto Rico, 2da ed., San Juan, Pubs. J.T.S., 1986, Vol. I, pág. 109. Siendo la malicia un elemento esencial de la persecución maliciosa, en nuestro ordenamiento se le cataloga como una acción en daños y perjuicios causados por conducta torticera intencional bajo el Art. 1802 del Código Civil, ante.
Hemos reiterado en numerosas ocasiones la doctrina general de que en nuestra jurisdicción no se reconoce la existencia de la acción en daños y perjuicios como consecuencia de un pleito civil. Véanse: Giménez Álvarez v. Silén Maldonado, 131 D.P.R. 91 (1992); Commonwealth Loan Corp. v. García, 96 D.P.R. 773 (1968); Berríos v. International Gen. Electric, 88 D.P.R. 109 (1963); Pereira v. Hernández, 83 D.P.R. 160 (1961). Hemos reconocido, sin embargo, que una persona puede presentar una acción en daños y perjuicios por persecución maliciosa “cuando los hechos del caso revelan circunstancias extremas en que se acosa al demandante con pleitos [civiles o criminales] injustificados e instituidos maliciosamente”. Giménez Álvarez v. Silén Maldonado, ante, pág. 96. Para que pueda tener éxito una acción de esta naturaleza, hemos establecido que se tiene que cumplir con los requisitos siguientes:
(1) que una acción civil fué iniciada, o un proceso criminal instituido, por el demandado o a instancias de éste; (2) que la acción, o la causa, terminó de modo favorable para el deman-dante; (3) que fué seguida maliciosamente y sin que existiera causa probable, y (4) que el demandante sufrió daños y perjui-cios como consecuencia de ello. Fonseca v. Oyola, 77 D.P.R. 525, 528 (1954).
*811De otra parte, el Art. 1803, ante, dispone que “la obligación que impone [el Art. 1802] es exigible, no sólo por los actos u omisiones propios, sino que por los de aquellas personas de quienes se debe responder”.(3) Para que exista esta obligación tiene que existir un nexo jurídico previo entre el causante del daño y el que está obligado a repararlo. Sánchez Soto v. E.L.A., 128 D.P.R. 497 (1991). De esa manera, la referida disposición estatutaria consagra la doctrina de responsabilidad vicaria. A esos efectos, el Art. 1803, ante, responsabiliza al Estado, entre otros,
... por los perjuicios causados por sus empleados en ocasión de sus funciones, siendo responsable, además, en ese concepto, en las mismas circunstancias y condiciones en que sería respon-sable un ciudadano particular. Valle v. E.L.A., 157 D.P.R. 1, 15 (2002).
La Ley Núm. 104 de 29 de junio de 1955, según enmendada, conocida como Ley de Reclamaciones y Demandas contra el Estado, 32 L.P.R.A. sec. 3077 et seq., constituye una autorización de parte del Estado a ser demandado en determinadas circunstancias. El Art. 2 de la citada ley, 32 L.P.R.A. sec. 3077, autoriza la presentación contra el Estado de acciones en daños y perjuicios a la persona o a la propiedad
... causados por acción u omisión de cualquier funcionario, agente o empleado del Estado, o cualquier otra persona ac-tuando en capacidad oficial y dentro del marco de su función, cargo o empleo interviniendo culpa o negligencia.
Al interpretar la antes mencionada ley, hemos establecido que para que un demandante pueda prevalecer *812en una acción por daños y perjuicios contra el Estado, por las actuaciones u omisiones culposas o negligentes de un funcionario, debe establecer los elementos siguientes: (1) “que la persona que le causó daño era agente, funcionario o empleado del Estado y que estaba actuando en su capaci-dad oficial al momento de causar el daño”; (2) “que el agente, funcionario o empleado actuó dentro del marco de su función”; (3) “que la actuación del empleado del [Estado] fue negligente y no intencional”, y (4) que existe una “rela-ción causal entre la conducta culposa y el daño producido”. Leyva et al. v. Aristud et al., 132 D.P.R. 489, 510 (1993).
Debe recordarse que, al evaluar las disposiciones de la citada Ley Núm. 104, tenemos que acudir a las nor-mas generales que sobre la culpa y negligencia hemos establecido en materia de la responsabilidad extracontractual bajo los Arts. 1802 y 1803 del Código Civil, ante. Valle v. E.L.A., ante.
A tono con lo anterior, hemos indicado en varias ocasiones que mediante la Ley Núm. 104, ante, se puede demandar al Estado Libre Asociado y a un funcionario público cuando este último actúa negligentemente u omite actuar según su deber dentro del marco de sus funciones. En conformidad con ello, se puede presentar una demanda directamente en contra del empleado o, en la alternativa, en contra del Estado Libre Asociado, o en contra de ambos, aunque no puede haber acumulación de indemnizaciones. García v. E.L.A., 146 D.P.R. 725, 735 (1998); González Pérez v. E.L.A., 138 D.P.R. 399, 408 (1995); De Paz Lisk v. Aponte Roque, 124 D.P.R. 472, 493 (1989). En otras palabras, “el demandante puede tratar de recobrar tanto del Estado como del empleado, pero no de ambos, independientemente de la cantidad otorgada por el tribunal”. González Pérez v. E.L.A., ante. De igual manera, la propia Ley Núm. 104, ante, dispone que
Ola sentencia que se dicte en cualquier acción autorizada por las secs. 3077 [et seq.] de este título impedirá toda otra *813acción por parte del reclamante, por razón de la misma cues-tión o materia, contra el funcionario, agente o empleado cuyo acto u omisión dio origen a la acción; y la sentencia contra el funcionario, agente o empleado impedirá igualmente toda ac-ción contra el Estado. 32 L.P.R.A. sec. 3083.
De particular relevancia al asunto ante nuestra consideración es el hecho de que la Ley Núm. 104, ante, no autoriza las acciones en daños y perjuicios en determinadas circunstancias. 32 L.P.R.A. sec. 3081. Entre esas, el Art. 6(b) excluye de su ámbito de aplicación los actos o las omisiones de un funcionario público en el desempeño de una función de carácter discrecional.(4)
En atención a ello, en Piñeiro Manzano v. E.L.A., 102 D.P.R. 795 (1974), examinamos el alcance de la inmunidad del Estado Libre Asociado por los actos o las omisiones de sus funcionarios públicos , en el desempeño de una función de carácter discrecional. En específico, examinamos si la función de remover a un menor de edad era de carácter discrecional o no. Aunque en dicho caso resolvimos que la remoción de la custodia de un menor era de carácter discrecional, concluimos que como dicha función requería un ejercicio de discreción rutinaria, ésta no estaba protegida por la exclusión establecida en la Ley Núm. 104, ante.
H-l HH
A la luz de lo antes expuesto, debemos determinar si de las alegaciones de la demanda surge una causa de acción en daños y perjuicios a favor de los recurridos en contra del Estado Libre Asociado bajo la referida Ley Núm. 104.
*814Como ya vimos, el Tribunal de Primera Instancia deses-timó la demanda por entender que en este caso no concu-rrían los elementos para una acción en daños y perjuicios por persecución maliciosa. El Tribunal de Apelaciones, por su parte, revocó dicha decisión, bajo el fundamento de que al Estado Libre Asociado no le cobija inmunidad alguna ni bajo la citada Ley Núm. 104 ni bajo la referida Ley Núm. 342, por lo que los aquí recurridos tienen una causa de acción en contra de éste. Asimismo, resolvió que como el procedimiento bajo la Ley Núm. 342 era sui géneris y no un pleito civil, no aplicaba la doctrina de persecución maliciosa.(5)
El Tribunal de Primera Instancia acogió la moción del demandado como una moción de desestimación, procediendo a desestimar la demanda por alegadamente carecer el demandante de causa de acción. Conocido es que, cuando atendemos una moción de desestimación, debemos dar por ciertas y buenas todas las alegaciones hechas en la demanda presentada. Roldán v. Lutrón, S.M., Inc., 151 D.P.R. 883 (2000); Unisys v. Ramallo Brothers, 128 D.P.R. 842, 858 (1991); Granados v. Rodríguez Estrada I, 124 D.P.R. 1 (1989); Ramos v. Marrero, 116 D.P.R. 357, 369 (1985); First Fed. Savs. v. Asoc. de Condómines, 114 D.P.R. 426 (1983). Asimismo, estamos obligados a considerar las alegaciones de la demanda de la manera más favorable a la parte demandante. Harguindey Ferrer v. U.I., 148 D.P.R. 13 (1999); González Camacho v. Santos Cruz, *815124 D.P.R. 396 (1989); Candal v. CT Radiology Office, Inc., 112 D.P.R. 227 (1982).
Surge de la demanda presentada en el presente caso que los recurridos en este caso alegaron que sufrieron da-ños debido a la negligencia de la funcionaría del Departa-mento de la Familia al ésta no corroborar la alegada con-fidencia de maltrato. Además, los recurridos alegan que la funcionaría fue negligente al no ejercer, con diligencia y responsabilidad, el deber de supervisar al hogar sustituto en el cual la menor fue colocada, lo que ocasionó que ésta se evadiera. Como podemos notar, de las alegaciones de la demanda no surge una reclamación en acción en daños y perjuicios por persecución maliciosa, sino más bien surge una reclamación por conducta negligente de parte de un funcionario público.
El Estado argumenta que los demandantes recurridos no tienen causa de acción en contra suya, ya que en nuestra jurisdicción no se reconoce un pleito de daños y perjuicios como consecuencia del procedimiento de remoción de custodia. Resulta sorprendente que el peticionario insista en este argumento. En el caso Alberio Quiñones v. E.L.A., 90 D.P.R. 812, 815-816 (1964), citando con aprobación el caso Meléndez v. E.L.A., 81 D.P.R. 824 (1960), ex-presamos en cuanto a la Ley Núm. 104, ante, lo siguiente:
“A nuestro juicio no fue la intención de la Legislatura, al apro-bar el indicado inciso (d) mantener la inmunidad del Estado contra reclamaciones de los daños ocasionados por los actos descuidados y negligentes de sus funcionarios, agentes o empleados. M[á]s bien lo que quiso hacer fue conservar la in-munidad del Estado contra litigios originados por aquellos ac-tos torticeros cometidos deliberada o intencionalmente por sus funcionarios, agentes o empleados.”
Es, casualmente, en el descubrimiento de esta intencionali-dad, esta conducta subrepticia, so color de autoridad, en que debe inspirarse el refinamiento judicial. ...No creemos que en el estado actual de nuestra Ley y nuestra jurisprudencia se pueda hacer una válida distinción entre la responsabilidad de una persona particular y el Estado cuando se trata de un daño *816causado por negligencia: Montes v. Fondo del Seguro del Estado, 87 D.P.R. 199 (Dávila) (1963) cita precisa a la pág. 208. (Enfasis suplido.)
Debe mantenerse presente que la posición de la parte recurrida, conforme a las alegaciones de la demanda, es a los efectos de que la conducta o actuación deficiente o ne-gligente del funcionario de Departamento de la Familia —consistente en no corroborar la confidencia brindada y no supervisar adecuada y responsablemente a la menor— fue la causa de los daños sufridos por razón de ellos haber sido privados de la custodia de su hija menor por unos motivos que no eran ciertos.
Interpretando las alegaciones de la demanda de la ma-nera más favorable a la parte demandante, y conforme a nuestra decisión en el caso Pinero Manzano v. E.L.A., ante, concluimos que los recurridos tienen una causa de acción en daños y perjuicios bajo la Ley Núm. 104, ante, en contra del Estado Libre Asociado por las acciones o las omisiones de un funcionario del Departamento de la Familia en la remoción de la custodia de un menor si éstos pueden de-mostrar que medió negligencia al no haberse corroborado la confidencia que le fue ofrecida y no supervisar adecua-damente a la menor en el hogar sustituto en que ésta fue ubicada.(6)
No obstante lo anterior, queremos dejar meridiana-mente claro que no estamos pasando juicio, en estos mo-mentos, sobre la alegación de que la actuación del funcio-nario del Departamento de la Familia fue negligente al no *817corroborar la información que le fue suministrada m ser diligente y responsable en la supervisión del hogar susti-tuto en el cual se encontraba la menor. Esta determinación le compete al Tribunal de Primera Instancia, luego de ce-lebrar un juicio plenario.(7)
i
Examinamos, por último, las disposiciones de la Ley Núm. 342, ante —vigente al ocurrir los hechos del presente caso— con el propósito de evaluar cuál es el alcance de la inmunidad estatuida para los funcionarios públicos en dicha ley y de qué manera, si alguna, ésta afectó la inmuni-dad del Estado, recordando que, conforme se expresa en el esc. 1, la referida Ley Núm. 342 fue derogada.
La Ley Núm. 342, ante, fue aprobada con el propósito de proteger la salud y el bienestar de los menores víctimas de maltrato o de cuidados negligentes por parte de las personas que ejercen la custodia sobre ellos. En la exposición de motivos de la ley se expresó lo siguiente:
Nuestro Gobierno reconoce que el rol de la familia es de suma importancia en nuestra sociedad y que los menores al-canzan su mayor potencial de desarrollo en el núcleo familiar. Sin embargo, cuando el padre y/o la madre no pueden satisfa-cer las necesidades de estos menores y protegerlos adecuada-mente, el Estado tiene la responsabilidad de intervenir para proteger su salud y bienestar. 1999 (Parte 2) Leyes de Puerto Rico 1512.
La referida Ley Núm. 342 le imponía a determinadas personas la obligación de informar y tomar acción en *818casos en que tuvieran conocimiento o sospecha de que un menor era víctima de maltrato. En el Art. 8 de esta ley, 8 L.P.R.A. sec. 441e (ed. 2001), se disponía:
Cualquier policía estatal o municipal, técnico o trabajador social especialmente designado por el Departamento, director escolar, maestro, trabajador social escolar, cualquier médico, funcionario de la Defensa Civil u otro profesional de la salud que tenga a un menor bajo tratamiento, ejercerá custodia de emergencia sin el consentimiento del padre, madre o de la persona responsable del bienestar del menor que lo tenga bajo su cuidado temporero o permanente, cuando concurran las si-guientes circunstancias:
(a) Tuviere conocimiento o sospecha de que existe un riesgo para la seguridad, salud e integridad física, mental, emocional y/o moral del menor.
(b) El padre, la madre o persona responsable por el bien-estar del menor no estén accesibles o no consientan a que se les remueva el menor.
La persona a cargo de un hospital o de una institución mé-dica similar ejercerá la custodia de emergencia de un menor cuando tenga conocimiento o sospecha de que éste ha sido víc-tima de maltrato, maltrato institucional, maltrato por negli-gencia y/o maltrato por negligencia institucional; cuando en-tienda que los hechos así lo justifican, aunque no se requiera tratamiento médico adicional y aún cuando el padre, la madre o las personas responsables por el bienestar del menor solici-ten que se les entregue.
Como mecanismo de protección, a estas personas a las que les imponía la responsabilidad de informar, la Ley Núm. 342 disponía, en su Art. 11 (8 L.P.R.A. sec. 441 h (ed. 2001)), lo siguiente:
Cualquier persona, funcionario o institución de las obliga-das a suministrar información sobre situaciones de maltrato, maltrato institucional, maltrato por negligencia y/o maltrato por negligencia institucional hacia menores, y toda persona que voluntariamente y de buena fe participe en cualquier acto de los requeridos o dispuestos en este capítulo, tendrá inmu-*819nidad contra cualquier acción civil o criminal que pudiera ser promovida a consecuencia de dicho acto. (Enfasis suplido.X8)
En conformidad con la referida disposición estatutaria, la inmunidad que se concedía en aquel momento a los funcionarios públicos era en su capacidad personal y condicionada a que hubiesen actuado voluntariamente y de buena fe.
Como vemos, la Asamblea Legislativa le concedió esta inmunidad a los funcionarios por consideraciones de política pública, ya que el propósito de esta disposición era precisamente proteger a las personas obligadas por la Ley Núm. 342, ante, a actuar de determinada manera en casos en que algún menor fuera víctima de maltrato.(9) Resulta importante señalar que ninguna disposición de la citada Ley Núm. 342 hacía referencia alguna a inmunidad por parte del Estado Libre Asociado.
Este Tribunal ha establecido que cuando se le reconoce inmunidad a un funcionario público en el desempeño de sus deberes oficiales por la responsabilidad civil *820que pueda generar su conducta, ésta es separada y distinta de la del Estado. Véase Romero Arroyo v. E.L.A., 127 D.P.R. 724, 744 (1991). La razón es que la inmunidad del funcionario público y la del Estado tienen orígenes distintos. La inmunidad del Estado se deriva de la doctrina de la inmunidad del soberano, mientras que la de los fun-cionarios públicos se funda en consideraciones de política pública. La inmunidad que ampara a los funcionarios pú-blicos “opera como una limitación sustantiva de la respon-sabilidad personal por daños en que puedan incurrir dichos funcionarios en el descargo de sus deberes y responsabilidades oficiales”, id., pág. 745, mientras que la inmunidad que ampara al Estado “opera como una limita-ción de responsabilidad civil respecto a la entidad guber-namental como cuerpo político”. íd. Vemos, pues, que la in-munidad que ampara a un funcionario público no es una extensión ni es parte de la inmunidad del Estado.
En conformidad con ello, cuando se le concede inmunidad a un funcionario público, el efecto es que sólo se puede demandar al Estado por la responsabilidad de éste, condicionado a las disposiciones de la Ley Núm. 104, ante. A esos efectos, en Vázquez Negrón v. E.L.A., 113 D.P.R. 148, 151 (1982), resolvimos que
[e]n estas circunstancias el Gobierno ha asumido toda la res-ponsabilidad que generen los actos culposos o negligentes de estos empleados, librándolos de este modo de todas las vicisi-tudes que supone una reclamación civil por daños en su contra y ha dispuesto como remedio exclusivo del perjudicado la ac-ción en daños contra el Estado.(10)
En estos casos el único remedio que tiene el perjudicado es la acción en daños y perjuicios en contra del *821Estado dado el hecho de que cuando se le concede inmuni-dad a un funcionario público hay una inexistencia de causa de acción en contra de éste. Lind Rodríguez v. E.L.A., 112 D.P.R. 67 (1982).
En virtud de lo antes expuesto, concluimos que la inmu-nidad que concedía la Ley Núm. 342, ante, a los funciona-rios públicos que actuaban al amparo de ésta, era en su capacidad personal, y no se extiende al Estado. Como en este caso a la funcionaría del Departamento de la Familia le cobija una inmunidad al amparo de la Ley Núm. 342, ante, la única alternativa que le quedaba, o queda, a los demandantes recurridos es reclamarle al Estado Libre Asociado por los daños y perjuicios causados por la con-ducta negligente de ésta.
IV
En mérito de lo antes expuesto, procede confirmar la sentencia emitida por el Tribunal de Apelaciones y devolver el caso al Tribunal de Primera Instancia, Sala Superior de Caguas, para procedimientos ulteriores compatibles con lo aquí resuelto.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Fuster Berlingeri emitió una opinión disidente, a la cual se unió la Juez Asociada Señora Rodríguez Rodríguez.
— O —

 Esta ley fue derogada por la Ley Núm. 177 de 1 de agosto de 2003, conocida como Ley para el Bienestar y la Protección Integral de la Niñez, 8 L.P.R.A. sec. 444 et seq.


(2) Administrador v. ANR, 163 D.P.R. 48 (2004); Valle v. E.L.A., 157 D.P.R. 1 (2002); Montalvo v. Cruz, 144 D.P.R. 748 (1998); J.A.D.M. v. Centro Com. Plaza Carolina, 132 D.P.R. 785 (1993); Elba A.B.M. v. U.P.R., 125 D.P.R. 294 (1990); Valle v. Amen Inter. Ins. Co., 108 D.P.R. 692 (1979); Gierbolini v. Employers Fire Ins. Co., 104 D.P.R. 853 (1976).


 Esta disposición estatutaria establece “una presunción legal de culpabilidad de las personas citadas en él, pues, en razón a las relaciones de autoridad o superio-ridad que mantienen con los autores del daño causado, la ley presume que le es imputable la causa del mismo por su propia culpa o negligencia, considerándoles como autores morales de dicho daño por no haber puesto de su parte el cuidado o la vigilancia necesaria para evitar que aquéllos dieran origen a él”. Cruz v. Rivera, 73 D.P.R. 682, 692 (1952), citando a J.M. Manresa y Navarro, Comentarios al Código Civil Español, 5ta ed., Madrid, Ed. Reus, 1951, T. XII, págs. 664-665.


(4) A esos efectos dispone el Art. 6 de la Ley Núm. 104 de 29 de junio de 1955, según enmendada, 32 L.P.R.A. sec. 3077 et seq.:
“Nada en las secs. 3077 [eí seq.] de este título autoriza las acciones por daños y perjuicios contra el Estado por acto u omisión de un funcionario, agente o empleado:
“(b) En el desempeño de una función de carácter discrecional, aun cuando hu-biere abuso de discreción.” 32 L.P.R.A. sec. 3081(b).


 Discrepamos del análisis realizado por el Tribunal de Primera Instancia y el Tribunal de Apelaciones sobre la doctrina de persecución maliciosa. El Art. 6(d) de la Ley Núm. 104, ante, conocida como Ley de Reclamaciones y Demandas contra el Estado, dispone:
“Nada en las secs. 3077 [et seq.] de este título autoriza las acciones por daños y perjuicios contra el Estado por acto u omisión de un funcionario, agente o empleado:
“(d) Constitutivo de acometimiento, agresión u otro delito contra la persona, encarcelación ilegal, arresto ilegal, persecución maliciosa, calumnia ....” (Énfasis suplido.) 32 L.P.R.A. sec. 3081(d).


 En el caso Romero Arroyo v. E.L.A., 127 D.P.R. 724 (1991), nos enfrentamos a una controversia un tanto parecida. En este caso, luego de recibir una confidencia, un fiscal obtuvo una orden de arresto en contra de los demandantes. Luego, en la vista preliminar se determinó la inexistencia de causa probable para acusar. Los deman-dantes presentaron una acción sobre daños y perjuicios en contra del Estado Libre Asociado por una alegada negligencia de parte de un fiscal al no corroborar una confidencia que le fue hecha y que implicaba a los demandantes en la comisión de un delito. En este caso reconocimos que los demandantes tenían una causa de acción en daños y perjuicios si podían probar que el funcionario público fue negligente en el desempeño de sus deberes oficiales al no corroborar la información que le fue ofrecida.


 Es de rigor señalar que, al momento de adjudicar si hubo negligencia o no, se tendrá que tomar en cuenta la naturaleza de las responsabilidades que le impone la Ley Núm. 342 de 16 de diciembre de 1999, conocida como Ley para el Amparo a Menores en el Siglo XXI, 8 L.P.R.A. sec. 441 et seq. (ed. 2001), a los funcionarios públicos para ver si de acuerdo con las circunstancias de este caso, el funcionario del Departamento de la Familia actuó con el debido cuidado que una persona prudente y razonable hubiera ejercido en las mismas circunstancias. Toro Aponte v. E.L.A., 142 D.P.R. 464 (1997).


(8) Cabe destacar el hecho que la Ley Núm. 177 de 1 de agosto de 2003, que derogó la Ley Núm. 342, ante, cambió el esquema de la inmunidad ofrecida. Ahora el Art. 21 de la Ley Núm. 177 dispone lo siguiente:
“La información ofrecida de buena fe por cualquier persona, funcionario o ins-titución de las obligadas a suministrar información sobre situaciones de maltrato, maltrato institucional, negligencia y/o negligencia institucional hacia menores, se-gún dispuesto en este capítulo, no podrá ser utilizada en su contra en ninguna acción civil o criminal que pudiera ser promovida a consecuencia de dicho acto.” 8 L.P.R.A. sec. 446.


(9) Son importantes los comentarios que hizo el representante Ángel Cintrón cuando se estaba discutiendo la Ley Núm. 342, ante, en el hemiciclo:
“Este Artículo, el Artículo 11, esta ley habla de inmunidad y dispone lo si-guiente, y esto es uno de los asuntos más importantes, señor Presidente, y es, que así como le hemos fijado una responsabilidad a las personas de estar notificando sobre maltrato, también hemos establecido que esas personas gozarán de una inmunidad. Y en el Artículo 11, dice que ‘Toda persona que voluntariamente y de buena fe’... eso es lo importante aquí, para gozar de este Artículo la persona tiene que probar que actuó voluntariamente y de buena fe, que ha actuado de buena fe y voluntariamente para brindar esa información y le puede cobijar la inmunidad tanto civil como criminal. No se va a procesar a esta persona.” (Énfasis suplido.) P. de la C. 2830 de 8 de noviembre de 1999, 13era Asamblea Legislativa, pág. 4.


 En este caso se interpretó el efecto que tenía la inmunidad que le concedía la Ley de Responsabilidad Profesional Médico-Hospitalaria, 26 L.P.R.A. sec. 4105, a los profesionales de la salud que fueran empleados del Estado sobre el esquema de responsabilidad del Estado y del empleado público, estatuido en la Ley de Reclama-ciones y Demandas contra el Estado.